Case: 3:03-cr-00739-JGC Doc #: 2281-5 Filed: 05/05/20 1 of 32. PageID #: 7438




                                                          Exhibit E, p. 1
  Case: 3:03-cr-00739-JGC Doc #: 2281-5 Filed: 05/05/20 2 of 32. PageID #: 7439




To the Honorable Judge Carr,

I'm writing on behalf of James Wheeler. James is 77 years old and has spent 17 years in
prison. I am very concerned that he will contract the coronavirus. I am asking from
the bottom of my heart that you grant Mr. Wheeler his request for compassionate
release, or re-sentencing, so he may spend his final years with his loving sister. James is
not a threat, nor danger to society and in fact, will be a blessing to his community at
large and could use some empathy in these challenging times.



Thank you very much,

Aaron Brunette




Chetek, WI 54728




                                                                     Exhibit E, p. 2
  Case: 3:03-cr-00739-JGC Doc #: 2281-5 Filed: 05/05/20 3 of 32. PageID #: 7440




To the Honorable Judge Carr,

I'm writing on behalf of James Wheeler. James is 77 years old and has spent 17 years in
prison. We are very concerned that he will contract the coronavirus. James Wheeler is
most certainly not a danger to the community, and we pray that you grant his request
for compassionate release or resentencing.

Thank you very much,

Ronald Bickel




                                                                  Exhibit E, p. 3
  Case: 3:03-cr-00739-JGC Doc #: 2281-5 Filed: 05/05/20 4 of 32. PageID #: 7441




To the Honorable Judge Carr,

I am writing on behalf of my close friend and inmate James Wheeler. I have known
James for over 21 years. I have always known him to be a generous and compassionate
person helping those were in need. I am very concerned that James will contract
coronavirus in prison and am asking for leniency on his behalf. I do not believe, at his
age and medical condition, that he would survive a bout with the virus.

I am asking that you strongly consider and grant Mr. Wheeler his request for
compassionate release, or re-sentencing, so he may spend his final years with his loving
sister.

James is not a threat, nor danger to society and in fact, will be a productive member of
his community when released and could use some empathy in these challenging times.

Thank you, in advance, for your time and consideration in this important matter.

Sincerely,



Brad Carlson



Kenosha, WI 53142

Phone




                                                                   Exhibit E, p. 4
  Case: 3:03-cr-00739-JGC Doc #: 2281-5 Filed: 05/05/20 5 of 32. PageID #: 7442




To the Honorable Judge Carr,

This letter is regarding James Wheelers‘ request for compassionate release.
I have known James for over 22 years and he has been incarcerated for the last 17 years
and he is 77 years old now.
He is a good man and he has been rehabilitated, and I ask Your Honor to please
consider his request to be released or re-sentenced and please show mercy on him and
let him spend his remaining years a free man. If you Grant his release,
I believe in my heart and soul he will be a good to society citizen.
Thank you Your Honor for your time and consideration.

Sincerely, Butch Monino

Plainfield, IL 60586




                                                                  Exhibit E, p. 5
  Case: 3:03-cr-00739-JGC Doc #: 2281-5 Filed: 05/05/20 6 of 32. PageID #: 7443




To The Honorable Judge Carr,

I've known James Wheeler for years he is a good man. It appears meaningless to see
Jimmy die in prison. I ask that you please consider letting him spend his remaining time
he has with his family. I believe beyond all doubt that he will be a good and model
citizen. I pray that you grant this request for compassionate release or resentencing.

Thank you for your consideration.

Mr David R Zarnoch

Gowanda New York 14070




                                                                  Exhibit E, p. 6
  Case: 3:03-cr-00739-JGC Doc #: 2281-5 Filed: 05/05/20 7 of 32. PageID #: 7444




Hello I’m writing to you about a genuine guy he had paid for his crimes and is getting
older and does not deserve to die in a cage I ask you to please let him spend his
remaining years with his friends and family he will not be a danger to anyone thank
you for your time

Sincerely
Drake Davis




                                                                  Exhibit E, p. 7
  Case: 3:03-cr-00739-JGC Doc #: 2281-5 Filed: 05/05/20 8 of 32. PageID #: 7445




To the Honorable Judge Carr,

I'm writing on behalf of James Wheeler. James is 77 years old and has spent 17 years in
prison. We are very concerned that he will contract the coronavirus. James Wheeler is
most certainly not a danger to the community, and we pray that you grant his request
for compassionate release or resentencing.

Thank you very much,

Mark DeYoung

Bridgewater ma
02324




                                                                  Exhibit E, p. 8
  Case: 3:03-cr-00739-JGC Doc #: 2281-5 Filed: 05/05/20 9 of 32. PageID #: 7446




To the Honorable Judge

I’m writing on behalf of James Wheeler he is a longtime friend and has served 17 out of
his 25 years would like to see if released he is 77 years old and worried he would be
high risk for coronavirus I don’t believe he would be a threat to the community and
would like to have the chance to see him before his time.

Thank you Jason Difede
Erin Difede
5/3/20




                                                                  Exhibit E, p. 9
 Case: 3:03-cr-00739-JGC Doc #: 2281-5 Filed: 05/05/20 10 of 32. PageID #: 7447




To Judge Carr,


I've known James Wheeler since 1995 he was a good friend and he doesn't deserve to

die in prison. Please let him spend his remaining time with his sister, thank you for

your consideration.


Ruben Dominguez

Gilberts, Il 60136




                                                                 Exhibit E, p. 10
 Case: 3:03-cr-00739-JGC Doc #: 2281-5 Filed: 05/05/20 11 of 32. PageID #: 7448




To the Honorable Judge Carr,

I’ve known James Wheeler for 25 years and he is a good man. It seems unusually cruel
to let Jimmy die in prison. Please let him spend his remaining time with his sister
where I believe beyond all doubt that he will be a model citizen.

Thank you for your consideration,

Robert Flores

Harvard IL 60033

Phone#




                                                              Exhibit E, p. 11
 Case: 3:03-cr-00739-JGC Doc #: 2281-5 Filed: 05/05/20 12 of 32. PageID #: 7449




Honorable Judge Carr,


I am writing this letter in hope that you will consider reevaluating James Wheelers
sentencing. My family and I have known James for over 30 years and have nothing but
positive thoughts and memories whenever we were together. Our family also knows of
Franks troubles with the law and he is presently incarcerated. I also believe in
rehabilitation and a second chance for citizens of our great country. I have written
Frank on occasions and he has reevaluated his life and has realized that he’s put not
only himself but his family in a terrible position. That being said he was given a lengthy
prison sentence which he has been presently serving as a model inmate and hoping one
day to see freedom and redemption. What concerns me the most is James health. With
the new world wide pandemic the sentence he is serving could very well turn into a
death sentence. My family and I pray and hope we would one day see Frank as a free
man again. Please consider early release for a very special friend of our family.

Thank you for taking the time to read this letter,


Ken, Edie, Toni, Tommy Foerster

Carpentersville, Illinois 60110

Mike Foerster
Elgin, Illinois

Edmund and Nelly Foerster
Carpentersville, Illinois




                                                                  Exhibit E, p. 12
 Case: 3:03-cr-00739-JGC Doc #: 2281-5 Filed: 05/05/20 13 of 32. PageID #: 7450




5/4/2020


To the Honorable Judge Carr,


I hope this letter finds you well and healthy.


I've known James Wheeler through the motorcycling community but I developed a

close relationship with him almost six years ago when I began reviewing his Ohio and

Florida cases.


Mr. Wheeler is now 77 years old and suffering from a variety of health issues. Were he

to be released from prison I believe there is zero chance that he will re-offend. Mr.

Wheeler intends to live with his older sister and focus on staying heathy.


The Covid-19 pandemic is hitting our Federal prisons particularly hard and the death

toll is rising. As you know by now, there's a legitimate question as to the legality of Mr.

Wheeler's life sentence and it seems especially cruel to keep him in prison at his age and

subject him to the likelihood that he will be infected by the Covid-19 virus.


I thank you in advance for your consideration.


Andrew Geltzer


Livingston, TX 77399-1078




                                                                  Exhibit E, p. 13
 Case: 3:03-cr-00739-JGC Doc #: 2281-5 Filed: 05/05/20 14 of 32. PageID #: 7451




Honorable Judge Carr

We have all known James Wheeler for many years. He’s a family man, he’s paid his
debt to society and he’s not a danger to society. We feel that he should be able to spend
the remainder of his life with his family and loved ones.

Names, numbers, addresses:
Kevin Nelson:              Bartonville Il, 61607 ;

Jake Jordan:                       . Galesburg Il, 61401 ;

Gary A Ginder:                     il 61761 ;

Tracy L Matherly:                 n Kenny Il, 61749 ;

Josh Sender:                     , Bloomington Il 61701

Rick Bradford:                    , Armington Il 61721 ;

Ryan Senders:              Normal Il, 61761 ;

Chad Holderfield:                    Normal Il, 61761




                                                                 Exhibit E, p. 14
 Case: 3:03-cr-00739-JGC Doc #: 2281-5 Filed: 05/05/20 15 of 32. PageID #: 7452




To the Honorable Judge Carr,



I’m writing on behalf of James Wheeler. James is 77 years old and has spent 17 years in
prison. We are very concerned that he will contract the coronavirus. James Wheeler is
most certainly not a danger to the community, and we pray that you grant his request
for compassionate release or resentencing.



Thank you very much,



Robert Hernandez



New Lenox IL 60451




                                                                Exhibit E, p. 15
 Case: 3:03-cr-00739-JGC Doc #: 2281-5 Filed: 05/05/20 16 of 32. PageID #: 7453




To the Honorable Judge Carr,


I'm writing on behalf of James Wheeler. James is 77 years old and has spent 17 years in
prison. We are very concerned that he will contract the coronavirus. James Wheeler is
most certainly not a danger to the community, and we pray that you grant his request
for compassionate release or resentencing.


Thank you very much

Kent Justus

Bartlett IL 60103




                                                                Exhibit E, p. 16
 Case: 3:03-cr-00739-JGC Doc #: 2281-5 Filed: 05/05/20 17 of 32. PageID #: 7454




To the Honorable Judge Carr,


I'm writing on behalf of James Wheeler. James is 77 years old and has spent 17 years in
prison. I am very concerned that he will contract the coronavirus. I am asking from
the bottom of my heart that you grant Mr. Wheeler his request for compassionate
release, or re-sentencing, so he may spend his final years with his loving sister. James is
not a threat, nor danger to society and in fact, will be a blessing to his community at
large and could use some empathy in these challenging times-
 Sincerely thank you-

Keith Kohrs




                                                                   Exhibit E, p. 17
 Case: 3:03-cr-00739-JGC Doc #: 2281-5 Filed: 05/05/20 18 of 32. PageID #: 7455




To the Honorable Judge Carr,

I'm writing on behalf of James Wheeler. James is 77 years old and has spent 17 years in

prison. We are very concerned that he will contract the coronavirus. James Wheeler is

most certainly not a danger to the community, and we pray that you grant his request

for compassionate release or resentencing.

Thank you very much,

Kenneth Lorenzo

118 Union St.

Newark,OH




                                                                Exhibit E, p. 18
    Case: 3:03-cr-00739-JGC Doc #: 2281-5 Filed: 05/05/20 19 of 32. PageID #: 7456




To Judge Carr,

I’m writing this on behalf of James Wheeler. James is a family friend. Due to his age and
with the world health issues going on these days, I ask you to please release him. He is
of no threat to anyone. Thank you for your consideration,

Derek Makowski



Norridge,IL 60706

(




                                                                 Exhibit E, p. 19
 Case: 3:03-cr-00739-JGC Doc #: 2281-5 Filed: 05/05/20 20 of 32. PageID #: 7457




To the Honorable Judge Carr,



I hope this finds you well. I have been a close friend of inmate, James Wheeler for 25
years and am writing on his behalf. James had helped me and my family through hard
times before he went into the system. I am now very concerned that James will contract
coronavirus in prison and am asking for leniency on his behalf. I am asking from
the bottom of my heart that you grant Mr. Wheeler his request for compassionate
release, or re-sentencing, so he may spend his final years with his loving sister. James is
not a threat, nor danger to society and in fact, will be a blessing to his community at
large and could use some empathy in these challenging times.



Thank you, in advance, for your time and consideration in this important matter.



Sincerely,



Matthew Lester



Valatie, NY 12184

Phone




                                                                   Exhibit E, p. 20
 Case: 3:03-cr-00739-JGC Doc #: 2281-5 Filed: 05/05/20 21 of 32. PageID #: 7458




To the Honorable Judge Carr,


This letter is on behalf of James Wheeler. As you know, this man has been imprisoned

for 17 years of his life. He is a 77 year old man with very little family left. With the

COVID-19 (Coronavirus) rapidly spreading throughout prisons, I would like you to

consider his release to spend his remaining years with his sister. With her guidance, he

should reclaim himself as a model citizen.


Thank you for the consideration and your time.


Sincerely,


Johnny Pogliano
Sheffield, IL




                                                                     Exhibit E, p. 21
 Case: 3:03-cr-00739-JGC Doc #: 2281-5 Filed: 05/05/20 22 of 32. PageID #: 7459




Honorable Judge Carr



I am writing on behalf of James Wheeler.

He has spent 17 years in prison, we are concerned he will co tract the covid19 Virus.
Mr. Wheeler is 77 years old and he is most not a threat to the community, we pray that
you grant his request for release

Thank you very much,

Michael F Rosenberg

Genoa Illinois 60135




                                                                Exhibit E, p. 22
 Case: 3:03-cr-00739-JGC Doc #: 2281-5 Filed: 05/05/20 23 of 32. PageID #: 7460




To the Honorable Judge Carr



  I'm writing to you on behalf of James Wheeler, james is 77 years old and spent 17
years in prison. We are all very concerned with the current Covid 19 situation. James
Wheeler is not a danger to the community and we hope you grant his request for
compassionate release



Thank you

Shane Rossi

                      Crest Hill, Il 60403




                                                                Exhibit E, p. 23
 Case: 3:03-cr-00739-JGC Doc #: 2281-5 Filed: 05/05/20 24 of 32. PageID #: 7461




Judge Carr:

I am writing on the behalf of James Wheeler. He shouldn't die in prison. He is not a
threat to society. Please grant him freedom.



Daniel W. Salathe

Rockford Il.61102




                                                                 Exhibit E, p. 24
 Case: 3:03-cr-00739-JGC Doc #: 2281-5 Filed: 05/05/20 25 of 32. PageID #: 7462




To honorable judge Carr,


James Wheeler is 77 years old, and had been in prison for 17 years. He is a great man,

and is very concerned with Corona virus, we are please requesting a release so he can

spend his remaining days with his sister and family. We hope and pray that you will

consider and be compassionate in this matter.


Thank you, your Honor.


Jake Sheffield.




Sheffield Illinois 61361.


Phone number for any questions is


Thank you sir, have a blessed day.




                                                                 Exhibit E, p. 25
 Case: 3:03-cr-00739-JGC Doc #: 2281-5 Filed: 05/05/20 26 of 32. PageID #: 7463




To the Honorable Judge Carr,



 I'm writing on behalf of James Wheeler. James has spent 17 years in prison thus far on
his sentence. As you know the Corona virus will spread through the prison system like
wild fire and inflict its pain on the older inmates. We are very concerned that James will
contract the coronavirus. James is 77 years old and will not stand up well to this deadly
virus. I have known James Wheeler for over 25 years and he is certainly not a danger to
the community. He would be living his life out with his sister. I hope that you can see fit
to move forward with a compassionate release or resentencing of James.



Thank you very much,
David Thornton

North Fort Myers, Fl 33917




                                                                  Exhibit E, p. 26
 Case: 3:03-cr-00739-JGC Doc #: 2281-5 Filed: 05/05/20 27 of 32. PageID #: 7464




To the Honorable Judge Carr,

I've known James Wheeler for 30 years and he is a good man. I'm concerned that he will
contract the coronavirus. James Wheeler is most certainly not a danger to the
community and I pray that you will grant his request for compassionate release or
resentencing.

Thank you very much,

Kevin Wales



Richwood,Ohio 43344




                                                               Exhibit E, p. 27
 Case: 3:03-cr-00739-JGC Doc #: 2281-5 Filed: 05/05/20 28 of 32. PageID #: 7465




To the Honorable Judge Carr ,

I am writing to you on behalf of James Wheeler , who I is currently incarcerated . I

believe that if released , James Wheeler would be a model citizen . I know of him to be a

good and honest man . I hope that you take this into consideration . Thank you for your

time .



Mike Wieckhorst

                Plainfield, IL 60586




                                                                 Exhibit E, p. 28
 Case: 3:03-cr-00739-JGC Doc #: 2281-5 Filed: 05/05/20 29 of 32. PageID #: 7466




To the Honorable Judge Carr,

I am writing on the behalf of James Wheeler. James is 77 years old and has spent 17
years in prison. We feel James wheeler could potentially be susceptible to the corona
virus being in the prison and would hope for consideration of compassionate release or
resentencing.

Thank you for your time.



Christopher Wilbur



Sycamore Il, 60178




                                                               Exhibit E, p. 29
 Case: 3:03-cr-00739-JGC Doc #: 2281-5 Filed: 05/05/20 30 of 32. PageID #: 7467




Honorable Judge Carr,

This message is on behalf of James Wheeler whom I've known 9 plus years. James now
is in his 70's and vulnerable to the worst affects of the corona virus. Media reports
describe minimal sanitizing, PPE and testing within our prison system. If James gets
infected with covid 19 he would most probably die within the system. Compassionate
release would mean James could quarantine under supervised release with family. I
know releasing James to his family is doing the right thing in these unprecedented
times.

Todd Hoss Wilkinson



Ft. Lauderdale,Fl. 33312




                                                              Exhibit E, p. 30
 Case: 3:03-cr-00739-JGC Doc #: 2281-5 Filed: 05/05/20 31 of 32. PageID #: 7468




To the Honorable Judge Carr,



I've known James Wheeler for 25 years and I know that his days of law-breaking are
long behind him. Jimmy was always a good man, kind and generous.

Jimmy was never a large-scale criminal and seventeen years is a very long time to spend
in prison. Jimmy is 77 years old and plans to live quietly with his sister and keep
himself healthy.

Please consider releasing Jimmy so he may spend what little time he has left on this
earth safe from the coronavirus.



Sincerely,

James Winchester



Cheektowaga NY 14227




                                                                Exhibit E, p. 31
 Case: 3:03-cr-00739-JGC Doc #: 2281-5 Filed: 05/05/20 32 of 32. PageID #: 7469




To the honorable Judge Carr,

We are as a group writing to you on behalf of James Wheeler. James is 77 years old and
has spent 17 years in prison. We are very concerned that he will contract the
coronavirus. James Wheeler is most certainly not a danger to the community, and we
pray that you grant his request for compassionate release or resentencing.

Thank you for your consideration,

Kurt Anton

Racine, Wi 53402

Scott Pearson

Janesville, Wisconsin 53546

Brian Haight

Kenosha, wi 53142

Keith Lasher

Beloit, Wi 53511

Brian Stuve

Beloit, Wi 53511




                                                               Exhibit E, p. 32
